Title: 14th.
From: Adams, John Quincy
To: 


       Was employ’d almost all day, in thinking upon the subject of my conference; wrote a few Lines, with much difficulty. Did not like the subject. Wished the conference to the devil: the junior Class being displeased with the distribution of parts for exhibition; so far as respected their Class; assembled this evening at Prescott’s chamber, and made a great deal of noise. The Sodality met at my chamber this evening.
       Thomas Chandler of Worcester, was 19 the 11th. of last Jan­uary. His father was formerly one of the most opulent individuals in N. England; but in consequence of his siding with the british, in the late war, a large part of it was confiscated; he had 15 or 16 children, so that Tom has not the prospect of a very great estate. His disposition is good; he is extremely irascible, but 
         
          he carries anger, as the flint bears fire.
         
         A trifle will throw him off his guard, but a moment’s recollection, reforms him. In the space of five minutes I have seen him calm, raging violent and repenting: excepting at such times his temper is easy, and contented: his happiness however proceeds chiefly from want of thought, and reflection: in short, he appears to be influenced so entirely by his Passions, that I should think him rather an instrument of action, than a moral agent.
      